ACCEPTED
                                                                                     12-14-00285-CV
                                                                         TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                               1/12/2015 10:51:29 AM
                                                                                        CATHY LUSK
                                                                                              CLERK

                              NO. 12-14-00285-CV

                                INTHE                                FILED IN
                                                              12th COURT OF APPEALS
                       TWELFTH COURT OF APPEALS                    TYLER, TEXAS
                                                              1/12/2015 10:51:29 AM
                             TYLER, TEXAS
                                                                   CATHY S. LUSK
                                                                       Clerk


                               LANDWORKS, INC.
                                  Appellant,

                                      V.

  R2 ENERGY SERVICES, LLC and R2 DATA ENTRY SERVICES, LLC
                         Appellees.



                       Appealed from the 7th District Court
                             Smith County, Texas




             APPELLANT'S MOTION TO DISMISS APPEAL



TO THE HONORABLE COURT OF APPEALS:


     LandWorks, Inc., Appellant, files this motion asking the court to

dismiss this appeal.


     1.    Appellant and Appellees R2 Energy Services, LLC, and R2

Data Entry Services, LLC, have reached a settlement with regard to the
5200
12